J-S17014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: J.G., A MINOR          :    IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                                            :
 APPEAL OF: COMMONWEALTH OF                 :
 PENNSYLVANIA                               :
                                            :
                                            :
                                            :
                                            :    No. 1711 EDA 2021

                Appeal from the Order Entered July 22, 2021
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-JV-0000555-2021

BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.

MEMORANDUM BY BOWES, J.:                          FILED SEPTEMBER 20, 2022

      The Commonwealth of Pennsylvania (“Commonwealth”) appeals from

the order entered on July 22, 2021, in which the juvenile court granted J.G.’s

motion to suppress physical evidence.           We reverse the juvenile court’s

suppression order and remand for further proceedings.

      On May 12, 2021, at 7:00 p.m., Philadelphia police officers Mark Dial

and Geovanie Castro-Baez were patrolling in the western part of the city when

they observed a Honda Accord with an expired registration tag.            See N.T.

Suppression Hearing, 7/22/21, at 8-9, 18-19.         The officers activated their

patrol vehicle’s lights and sirens to initiate a traffic stop. Id. at 10. The driver

of the Accord pulled over to the side of the road and parked.              Id.   As

Officers Dial and Castro-Baez approached the vehicle, they observed three

passengers exit the vehicle. Id. One of the occupants, later identified as J.G.,
J-S17014-22


was holding a black jean jacket at his waist that appeared to contain an object.

Id.

      While the officers “were attempting to gather everyone back into the

vehicle,” J.G. fled.   Id. at 10.   After losing sight of J.G. for “maybe three

seconds,” J.G. reappeared without the jacket and Officer Dial was able to

detain him. Id. at 10-11. While taking J.G. into custody, Officer Castro-Baez

retraced J.G.’s flight path and recovered the black jean jacket from a trashcan

that J.G. had passed while attempting to flee. Id. at 23. Wrapped in the

jacket was a Glock .19 mm handgun. Id. J.G. was arrested and charged with

carrying a firearm without a license, possessing a firearm as a minor, and

carrying a firearm in public in Philadelphia.

      J.G. filed a pre-trial motion to suppress the firearm, contending that the

abandonment was coerced by the officers’ illegal pursuit.        See Omnibus

Motion for Pre-Adjudicatory Relief, 6/8/21, at unnumbered 1-3. Since J.G.

was not the operator of the vehicle and officers did not see him engage in any

criminal activity, J.G. contended that they had no valid reason to pursue him.

On July 22, 2021, the suppression court held a hearing on J.G.’s motion. At

the hearing, Officers Dial and Castro-Baez testified, identifying J.G. and

describing the vehicle stop, chase, and recovery of J.G.’s firearm.        See

Suppression Hearing, 7/22/21, at 9, 19-20.

      At the conclusion of the hearing, the Commonwealth argued that the

firearm was lawfully recovered because the officers had probable cause to stop


                                       -2-
J-S17014-22


the vehicle due to the expired registration; therefore, they also had the right

to control the vehicle occupants’ movements for the duration of the traffic

stop. Id. at 25. Trial counsel did not contest J.G.’s connection to the firearm,

but instead alleged that the evidence should be suppressed because the

abandonment was coerced by an illegal pursuit.              Id. at 31-32.       The

suppression court granted the motion, finding that the Commonwealth failed

to prove that J.G. possessed the firearm. Id. at 39-40. Additionally, the court

found that the officers did not reliably identify J.G. at the hearing, since neither

had requested that J.G. remove his COVID-19 mask at the time of

identification. Id. This Commonwealth appeal followed.1 The Commonwealth

and the juvenile court both complied with the mandates of Pa.R.A.P. 1925.

       The Commonwealth raises the following issue for our review:

       Did the suppression court err in granting suppression when the
       Commonwealth showed that officers recovered a gun that [J.G.]
       had abandoned in the middle of a police chase after he fled from
       a lawful car stop, and where the court erroneously applied a legal
       standard unrelated to that for the suppression of evidence, made
       a factual conclusion contrary to the undisputed record, and
       granted suppression on a ground [J.G.] did not raise?

Commonwealth’s brief at 7.

       Our standard of review on such matters is well-settled:



____________________________________________


1  We properly assume appellate jurisdiction over this interlocutory appeal
because the Commonwealth certified in its notice of appeal that the juvenile
court’s order of July 22, 2021 terminated or substantially handicapped the
prosecution. See Pa.R.A.P. 311(d); see also Commonwealth v. Shearer,
882 A.2d 462, 466 (Pa. 2005).

                                           -3-
J-S17014-22


         When the Commonwealth appeals from a suppression order, this
         Court follows a clearly defined scope and standard of review. We
         consider only the evidence from the defendant's witnesses
         together with the evidence of the prosecution that, when read in
         the context of the entire record, remains uncontradicted. This
         Court must first determine whether the record supports the factual
         findings of the suppression court and then determine the
         reasonableness of the inferences and legal conclusions drawn
         from those findings. In appeals where there is no meaningful
         dispute of fact, as in the case sub judice, our duty is to determine
         whether the suppression court properly applied the law to the
         facts of the case.

Commonwealth v. Arthur, 62 A.3d 424, 427 (Pa.Super. 2013) (cleaned up).

“This Court may reverse only when the legal conclusions drawn from those

facts are erroneous.”      Commonwealth v. Collins, 950 A.2d 1041, 1046

(Pa.Super. 2008) (en banc).

         The Commonwealth contends that the suppression court applied an

improper standard of review. See Commonwealth’s brief at 13-14. At the

suppression hearing, the court stated that the Commonwealth bore the burden

of proving that “more likely than not that a crime ha[d] been committed and

that [J.G.] was involved.” N.T. Suppression Hearing, 7/22/21, at 35. Finding

that the Commonwealth had not proven that J.G. possessed the firearm, the

court granted suppression. Id. at 39-40. We agree with the Commonwealth’s

position that the suppression court erred in applying the incorrect burden of

proof.

         It is well-established that, at a suppression hearing, the Commonwealth

bears the burden of “establishing that the challenged evidence was not

obtained in violation of the defendant’s rights.” Pa.R.Crim.P. 581(H). At the

                                        -4-
J-S17014-22


conclusion of the hearing, the judge “shall enter on the record a statement of

findings of fact and conclusions of law as to whether the evidence was

obtained in violation of the defendant’s rights, or in violation of these rules or

any statute, and shall make an order granting or denying the relief sought.”

Pa.R.Crim.P.     581(I).       Hence,     during   the   suppression   hearing,   the

Commonwealth was not tasked with proving that J.G. was engaged in criminal

activity.2 Herein, the suppression court did not consider whether the firearm

was obtained in violation of J.G.’s rights.         Instead, the suppression court

engaged in an improper assessment of the relative strength of the

Commonwealth’s case. Nevertheless, the suppression court’s error does not

thwart our review since we are not bound by the suppression court’s legal

rulings. Collins, supra at 1046. Accordingly, we will proceed to consider

whether the firearm was obtained in violation of J.G.’s rights.3

____________________________________________


2  To the extent that the suppression court’s preoccupation with establishing
J.G.’s connection to the firearm related to the court’s unstated concern that
the police lacked reasonable suspicion to initiate the pursuit, for the reasons
we discuss infra, that concern is unwarranted.

3   Additionally, the Commonwealth contended that the suppression court
abused its discretion when it found that the Commonwealth had not
adequately identified J.G. at the suppression hearing. See N.T. Suppression
Hearing, 7/22/21, at 39-40. We find that this too amounted to an improper
assessment of the sufficiency of the Commonwealth’s evidence. Notably, this
argument was raised sua sponte by the suppression court, since J.G. never
argued that he was misidentified or even that the firearm did not belong to
him. It is well-established that it is improper for a suppression court to litigate
an issue and rule upon it in a defendant’s favor where the defendant never
raised the issue in any suppression motion, let alone with specificity and
(Footnote Continued Next Page)


                                           -5-
J-S17014-22


       Generally, items abandoned by an individual under pursuit by law

enforcement are admissible where the officers, before giving chase, had the

necessary level of suspicion to effectuate a valid stop. See Commonwealth

v. Taggart, 997 A.2d 1189, 1193 (Pa.Super. 2010).                In contrast, items

discarded because of police pursuit that was unsupported by reasonable

suspicion or probable cause is considered a product of coercion and is not

admissible against the individual. Id. Therefore, we discern that the outcome

of this appeal turns upon a determination of whether the actions of Officers

Dial and Castro-Baez during the instant traffic stop were valid.

       The United States Supreme Court “has long recognized the inherent

dangers police officers face” when executing traffic stops. Commonwealth

v. Dunham, 203 A.3d 272, 279 (Pa.Super. 2019) (citing to Pennsylvania v.

Mimms, 434 U.S. 106, 110 (1977)).              Accordingly, while justification for a

traffic stop typically derives solely from the conduct of the vehicle operator,

we have long held that police officers possess the authority to direct the

movement of all vehicle occupants for the duration of a traffic stop.           See

Commonwealth v. Pratt, 930 A.2d 561, 563 (Pa.Super. 2007) (finding that

to maintain control and ensure safety, officers can control “all movement in a



____________________________________________


particularity. See Commonwealth v. Banks, 165 A.3d 976, 980 (Pa.Super.
2017) (citing Commonwealth v. Whiting, 767 A.2d 1083, 1087-88
(Pa.Super. 2001)). Thus, to the extent the juvenile court granted the
suppression motion on the grounds that J.G. was not definitively identified,
we find that the court abused its discretion.

                                           -6-
J-S17014-22


traffic encounter”). Thus, police pursuit of passengers who attempt to flee

from an ongoing, lawful traffic stop is viewed as “merely a lawful continuation

of that seizure.” Dunham, supra at 280 (“[i]t is simply beyond argument

that a passenger may not flee from the scene [of a traffic stop], regardless of

whether police issue verbal commands overtly directing a passenger’s

movement.”).      In this circumstance, no additional, particularized suspicion

attributed solely to the fleeing passenger is required. Id.

       Herein, it is uncontradicted that the officers possessed the requisite

probable cause to initiate a lawful traffic stop for an expired registration tag

under 75 Pa.C.S. § 1301(a).4           See Commonwealth v. Harris, 176 A.3d

1009, 1019 (Pa.Super. 2017) (finding that in circumstances where the

suspected Motor Vehicle Code violation is such that it requires no additional

investigation, the officer must possess probable cause before initiating the

traffic stop); see also N.T. Suppression Hearing, 7/22/21, at 9 (Officer Dial

testifying that, on May 12, 2021, he initiated a traffic stop of a 2004 Honda

Accord after he observed that the driver was operating the vehicle on a public

roadway and the registration had expired in June of 2020).

       Indeed, rather than challenging the legality of the traffic stop, J.G.

contends that the firearm’s abandonment was coerced because the officers


____________________________________________


4 Section 1301(a) of the Pennsylvania Motor Vehicle Code provides that “[n]o
person shall drive or move . . . upon any highway any vehicle which is not
registered in this Commonwealth unless the vehicle is exempt from
registration.” 75 Pa.C.S. § 1301(a).

                                           -7-
J-S17014-22


did not possess additional, individualized suspicion that J.G. himself had

engaged in any criminal activity.     See Appellee’s brief at 7.     Relying on

Dunham, supra, the Commonwealth disputes J.G.’s claim that the officers

needed additional justification before following J.G.    See Commonwealth’s

brief at 12. Specifically, the Commonwealth alleges that the probable cause

needed to initiate the traffic stop was sufficient to support the pursuit of J.G.

Id. We agree with the Commonwealth that Dunham is directly on point and

necessitates reversal of the suppression order.

      In Dunham, officers initiated a traffic stop upon observing a violation

of the Pennsylvania Motor Vehicle Code.       Prior to the vehicle coming to a

complete stop and before any verbal commands could be given by the officers,

one of the three passengers, Dunham, fled from the vehicle on foot. During

the ensuing foot pursuit, Dunham discarded a handgun and a bag of marijuana

that were later recovered by the police. Dunham was arrested and charged

with possessing the firearm and marijuana.         Thereafter, Dunham filed a

motion to suppress, contending that officers had coerced his abandonment of

the contraband when they unlawfully pursued him. Dunham did not dispute

the lawfulness of the traffic stop itself, but rather argued that additional,

particularized suspicion was needed before officers could pursue him, since he

was a passenger and had not engaged in any criminal activity.

      The suppression court agreed with Dunham and granted the motion.

The Commonwealth appealed and we reversed, finding that “a lawful traffic


                                      -8-
J-S17014-22


stop constitute[d] a seizure of all occupants of the vehicle for the duration of

the stop, with no additional, particularized suspicion required.” Id. at 280.

Since the police conducted the lawful traffic stop using their emergency

equipment, a reasonable person in Dunham’s position would have known that

he should remain with the vehicle, even absent verbal commands from the

officers to do so. Id. at 280. Therefore, Dunham was seized lawfully, prior

to his flight from the vehicle, and police pursuit was “merely a lawful

continuation of that seizure.”   Id.    Thus, the recovery of the abandoned

evidence did not violate Dunham’s rights and should not have been

suppressed. Id.

      Here, as in Dunham, the traffic stop was still in progress when J.G. fled.

Notably, J.G. did not contest the lawfulness of the traffic stop. The record

reflects that the officers conducted the traffic stop using their emergency

equipment and approached the vehicle in full uniform, attempting “to gather

everyone back in the vehicle” when J.G. fled.       N.T. Suppression Hearing,

7/22/21, at 10; see also Appellee’s brief at 2 (conceding that he fled while

the officers were attempting to gather everyone back into the vehicle).

Therefore, consistent with Dunham, J.G. was seized lawfully prior to his flight

and police pursuit was merely a lawful continuation of that initial seizure.

      Furthermore, J.G.’s attempts to distinguish his case from Dunham are

unpersuasive.   See Appellee’s brief at 5.    J.G. contends that because the

officers did not see him engage in any criminal activity, Dunham should not


                                       -9-
J-S17014-22


apply.   Id.    However, this assertion simply ignores the Dunham Court’s

precise holding that a valid stop is sufficient to seize the vehicle’s occupants

and that police can pursue a fleeing occupant as a continuation of that seizure.

Dunham, supra at 280. Like in this case, the officers in Dunham also only

discovered that Dunham possessed and abandoned narcotics and a firearm

after they had apprehended him.       Accordingly, these particular facts are

virtually identical and do not constitute grounds for distinguishment. Instead,

consistent with our holding in Dunham, we find that the officers did not coerce

J.G.’s abandonment of the firearm and it should not have been suppressed.

      Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.

      Judge Stabile joins this Memorandum.

      Judge Lazarus concurs in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/20/2022




                                     - 10 -